Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 10, 13 and 15-18 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 101
The rejection of claim 14 under 35 USC 101 is made moot by the cancellation of the instant claim.

The rejection of claims 10, 13 and 15-18 under 35 USC 101 is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claim 14 under 35 USC 112, 1st paragraph is made moot by the cancellation of the instant claim.

The rejection of claims 10, 13 and 15-18 under 35 USC 112, 1st paragraph is maintained.

suppress
verb (used with object)
to put an end to the activities of (a person, body of persons, etc.):
to do away with by or as by authority; abolish; stop (a practice, custom, etc.).
to keep in or repress (a feeling, smile, groan, etc.).
to withhold from disclosure or publication (truth, evidence, a book, names, etc.).
to stop or arrest (a flow, hemorrhage, cough, etc.).
to vanquish or subdue (a revolt, rebellion, etc.); quell; crush

Based on the definition of “suppress”, the instant claims continue to read on prevention or curing of the claimed bone diseases.  As noted in the previous Office Action, the present specification lacks guidance and/or working examples of preventing/curing of the claimed diseases.
For this reason, the rejection of claims 10, 13 and 15-18 under 35 USC 112, 1st paragraph is maintained.
Note:  It is suggested the claims be limited to “improving or relieving”.

The rejection of claim 14 under 35 USC 112, 4th paragraph is withdrawn.

The rejection of claims 16 and 17 under 35 USC 112, 4th paragraph is maintained.
Applicant argues claim 16(not 15) limits the subject matter of claim 10 to osmundacetone isolated from a plant in the family Osmundaceae and claim 17(not 16) limits claim 16 to Osmunda japonica.  Applicant’s argument was considered but not persuasive for the following reason.

For this reason, the rejection of claims 16 and 17 under 35 USC 112, 4th paragraph is maintained.

Claim Rejections - 35 USC § 102
The rejection of claim 14 under 35 USC 102(a)(1) as being anticipated by Guo (CN 104256254 published 01/07/2015) is made moot by the cancellation of the instant claim.

The rejection of claims 10, 13 and 15-18 under 35 USC 102(a)(1) as being anticipated by Guo (CN 104256254 published 01/07/2015) is withdrawn.

Claim(s) 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu et al. (Food Science and Biotechnology, 2008).
Lyu et al. teaches the isolation of osmundacetone:

    PNG
    media_image1.png
    128
    225
    media_image1.png
    Greyscale
from the fruit body of Phellinus linteus; its bone formation effect and, thus, use in treatment of osteoporosis and a solution of the compound in 1% 
Note: The isolation of osmundacetone from a plant in the family Osmundaceae such as Osmunda japonica does not change the compound and its use in treatment of osteoporosis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Chinese J. of Integrative Medicine, 2013) or Li et al. (Tianran Chanwu Yanjiu Yu Kaifa, 2012) in view of Lyu et al. (Food Science and Biotechnology, 2008).
The art, as evidenced by Zhang et al. and Li et al., teaches the isolation of osmundacetone, protocatechuic acid and/or protocatechuic aldehyde from the ethyl acetate extract of Osmunda japonica (see attached Abstracts).  

The instant claims differ from the references by reciting the use of purified osmundacetone or an extract of Osumunda japonica for improving or relieving bone diseases such as osteoporosis, bone fractures, etc. 


    PNG
    media_image1.png
    128
    225
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    121
    388
    media_image2.png
    Greyscale
, etc. from the fruit body of Phellinus linteus; their bone formation effect and, thus, use in treatment of osteoporosis and a solution comprising each compound in 1% DMSO (see the entire article, especially Abstract; page 1216, Fig. 1 and MTT assay; page 1218-1219, Effect of active compounds from P. linteus of the cell proliferation and ALP activity of Saos-2 cell).  
Therefore, it would have been obvious to the skilled artisan in the art at the time of the present invention to utilize purified osmundacetone obtained from Osmunda japonica, or an Osmunda japonica extract comprising osmundacetone for treating bone disease including osteoporosis.  The motivation is based on the teaching by Lyu that osmundacetone and other ketones, such as, protocatechuic acid and protocatechuic aldehyde isolated from both Phellinus linteus and an ethyl acetate extract of Osmunda japonica are useful in treating bone diseases.  In other words, the skilled artisan would have had the reasonable expectation that the compounds, irrespective of the source (Phellinus linteus or Osmunda japonica) whether purified or in an extract would also be useful in treating bone disease.
Therefore, the claimed invention is rendered prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628